NUMBER
13-06-209-CR
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG
 
 
 
RENE SEGURA,                                                       Appellant,
 
                                           v.
 
THE STATE OF TEXAS,                                              Appellee.
 
 
 
                  On
appeal from the 370th District Court 
                           of
Hidalgo County, Texas.
 
 
 
                     MEMORANDUM
OPINION
 
             Before
Justices Hinojosa, Rodriguez, and Castillo
                       Memorandum
Opinion Per Curiam
 




Appellant, RENE SEGURA, attempted to perfect an appeal
from a judgment entered by the 370th  District Court of Hidalgo
County, Texas.  Sentence in this cause
was imposed on July 12, 2004. 
An untimely motion for new trial was filed on October 21, 2005.  The notice of appeal was due to be filed on August 11, 2004, but was not filed until October 21,
2005.  Said notice of appeal is
untimely filed. 
Tex. R. App. P. 26.3 provides that the
court of appeals may grant an extension of time for filing notice of appeal if
such notice is filed within fifteen days of the last day allowed and within the
same period a motion is filed in the court of appeals reasonably explaining the
need for such extension.  Appellant
failed to file his notice of appeal and a motion requesting an extension of
time within such period. 
The Court, having considered the documents on file and appellant's
failure to timely perfect his appeal, is of the opinion that the appeal should
be dismissed for want of jurisdiction. 
The appeal is hereby DISMISSED FOR WANT OF JURISDICTION.
PER CURIAM
Do not publish.
Tex.
R. App. P. 47.2(b).
 
Memorandum Opinion
delivered and 
filed this the 8th day of June, 2006.